



Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (this “Agreement”) effective as of
the Effective Date (as defined below), is entered into by and between Daniel J.
Rinkenberger (“Employee”) and Kaiser Aluminum Corporation (the “Company”) (each
individually a “Party” and together, the “Parties”).
WHEREAS, Employee is an at-will employee of the Company or one of its
subsidiaries; and
WHEREAS, Employee and the Company desire to terminate their employment
relationship and to settle all matters between them as set forth herein;
NOW, THEREFORE, in consideration of the recitals and the mutual promises,
covenants, and agreements set forth herein, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Employee and the
Company, intending to be legally bound, agree as follows:
1.Effective Date. This Agreement will be effective on the eighth calendar day
after it is executed by Employee pursuant to Paragraph 9 (“Effective Date”),
provided Employee has not revoked Employee’s consent to this Agreement pursuant
to Paragraph 9(i). Pursuant to the terms of this Agreement, Employee will retire
from the Company effective March 31, 2019 (the “Separation Date”).


2.Certain Payments. In consideration of the general release set forth in
Paragraph 8 and compliance with the promises made by Employee in this Agreement
and provided that Employee has not revoked Employee’s consent to the Agreement
pursuant to Paragraph 9:


(a)
The Company will pay Employee a lump sum amount of $500,000 within seven (7)
days of the Effective Date;



(b)
The Company will pay Employee a bonus in respect of calendar year 2018 under the
Company’s 2018 Short Term Incentive Plan for Key Managers in the amount of
$364,870, if not already paid to Employee, in a lump sum within seven (7) days
of the Effective Date;



(c)
The Company will pay Employee a lump sum amount of $216,000, representing
approximately twenty-four (24) weeks of Employee’s current base pay, payable in
a lump sum within seven days of the Effective Date in accordance with the terms
of the Company’s Salaried Severance Plan (the “Severance Plan”);



(d)
The Company shall continue Employee’s medical benefits per the terms of the
Severance Plan for twenty-four (24) weeks;



(e)
Employee expressly acknowledges that he is not otherwise entitled to the
consideration set forth in this Paragraph 2, and that such consideration serves
as adequate consideration for Employee’s waiver and release of claims and other
commitments set forth in this Agreement; and





1

--------------------------------------------------------------------------------





(f)
Employee expressly acknowledges that the foregoing amounts will be subject to
applicable federal, state, and local tax withholding, along with any other
appropriate payroll deductions, in the same manner as other employees of the
Company, except for any 401(k) deferrals because Employee is ineligible to
continue those deferrals, if any, as of the Separation Date.



3.Payment of Paid Time Off. The Company will compensate Employee for earned but
unused paid time off, which Company and Employee hereby agree equals the sum
total of $101,000, if not already paid, less applicable deductions and
withholdings from wages required by law or regulation. Such amount shall be paid
in a lump sum on the Separation Date.


4.Equity Compensation.


(a)
Restricted Stock Units. Employee’s restricted stock units outstanding under the
Company’s 2016 Equity and Incentive Compensation Plan (the “2016 LTI Plan”)
shall remain outstanding and become fully vested on the normal vesting dates set
forth in Employee’s award agreements, subject to forfeiture in accordance with
such award agreements. All dividends accumulated in respect of Employee’s
outstanding restricted stock units shall be paid to Employee in accordance with
the timing set forth in Employee’s award agreements.



(b)
Performance Shares. Employee’s performance shares underlying Employee’s
performance share awards outstanding under the Incentive Plan shall remain
outstanding and subject to vesting based on the achievement of management
objectives at the end of the applicable performance period and subject to
forfeiture in accordance with the terms of such award agreements.



5.Restoration Plan. Employee’s account balance in the Kaiser Aluminum Fabricated
Products Restoration Plan is fully vested and eligible for distribution in
accordance with Employee’s distribution elections and in accordance with the
terms of the Restoration Plan.


6.No Tax Representations. Employee acknowledges and agrees that the Company has
made no representation to Employee regarding the tax consequences of any amounts
or benefits received by Employee pursuant to this Agreement. Employee further
agrees that Employee is responsible for paying federal or state taxes, if any,
which are required by law to be paid with respect to this Agreement.


7.Return of Company Property. Except as otherwise agreed in writing by the
Company, Employee represents and warrants that Employee has returned to the
Company all Company property, including but not limited to any keys, files, and
computer equipment, and has not made or retained copies thereof in any form,
including but not limited to, photocopies or electronic data.




2

--------------------------------------------------------------------------------





8.General Release of Claims. In consideration for the payments specified in
Paragraph 2, which Employee hereby acknowledges is not otherwise owed to
Employee, Employee hereby understands and agrees that Employee is knowingly and
voluntarily releasing, waiving, and forever discharging (and Employee hereby
does knowingly and voluntarily release, waive, and forever discharge), to the
fullest extent permitted by law, on Employee’s own behalf and on behalf of
Employee’s agents, assignees, attorneys, heirs, executors, administrators, and
anyone else claiming by or through Employee (collectively referred to as the
“Releasors”):


(a)
the Company and any of its respective affiliates, subsidiaries, predecessors,
successors or assigns, and any of its or their past or present stockholders,
members or other equity holders, and any of its or their respective past or
present directors, executives, officers, insurers, attorneys, employees,
consultants, agents, employee benefits plans and trustees, fiduciaries, and
administrators of those plans (collectively referred to as the “Released
Parties”),

(b)
of and from any and all claims under local, state, or federal law or equity,
whether known or unknown, asserted, and unasserted, that Employee and/or the
other Releasors have or may have against Released Parties as of the Effective
Date (as defined below), including but not limited to all matters relating to or
in any way arising out of any aspect of Employee’s employment with the Company,
separation from employment with the Company, or Employee’s treatment by the
Company while in the Company’s employ, and all other claims, charges,
complaints, liens, demands, causes of action, obligations, damages (including
consequential, punitive or exemplary damages), liabilities, or the like of
whatever nature (including, without limitation, attorneys’ fees and costs)
(collectively “Claims”), including but not limited to all Claims for:



i.
salary and other compensation or benefits, including, but not limited to,
overtime if applicable, incentive compensation and other bonuses, severance pay,
vacation pay, or any benefits under the Employee Retirement Income Security Act
of 1974, as amended or any other applicable local, state or federal law;



ii.
discrimination, harassment, or retaliation based upon race, color, national
origin, ancestry, religion, marital status, sex, sexual orientation, gender
identity, citizenship status, family status, leave of absence (including but not
limited to the Family and Medical Leave Act or any other federal, state, or
local leave laws), handicap (including but not limited to the Rehabilitation Act
of 1973), medical condition or disability, or any other characteristic covered
by law under Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Americans with Disabilities Act, as amended, the Age
Discrimination in Employment Act of 1967, as amended, Sections 1981 through 1988
of the Civil Rights Act of 1866, and any other federal, state, or local law
prohibiting discrimination in employment;





3

--------------------------------------------------------------------------------





iii.
matters arising under federal, state, or local whistleblower laws;



iv.
breach of contract, fraud (including any claim that this Agreement was induced
or resulted from any fraud or misrepresentation by Company), estoppel,
misrepresentation, express or implied duties of good faith and fair dealing,
wrongful discharge, discrimination, retaliation, harassment, negligence, gross
negligence, false imprisonment, assault and battery, conspiracy, intentional or
negligent infliction of emotional distress, slander, libel, defamation, refusal
to perform an illegal act, invasion of privacy, violation of public policy,
wrongful or constructive discharge, or any cause of action arising under
contract or tort recognized under any applicable local, state, or federal law;
and



v.
past or future loss of pay or benefits, expenses, damages for pain and
suffering, mental anguish or emotional distress damages, liquidated damages,
punitive damages, compensatory damages, attorneys’ fees, interest, court costs,
physical or mental injury, damage to reputation, and any other injury, loss,
damage or expense, or any other legal or equitable remedy of any kind
whatsoever.



(c)
Excluded from the release set forth in this Paragraph 8 are: (i) any Claims or
rights to enforce this Agreement against the Company; (ii) any Claims that may
arise after the Effective Date; (iii) any rights under Employee’s Officer
Indemnification Agreement, dated as of July 6, 2006, with the Company or the
governing documents of the Company and its subsidiaries with respect to any
actions or omissions of Employee prior to the Separation Date and (iv) any
Claims that Employee cannot lawfully release.



(d)
Nothing in this Agreement (including but not limited to any confidentiality
provision in Paragraph 13, the non-disparagement provision in Paragraph 14, and
the covenant not to sue in Paragraph 10, limits Employee’s ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Employee further understands that this Agreement does not limit Employee’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. Employee acknowledges, however, that he is waiving the right to any
monetary recovery or relief in connection with any charge or to file an
individual or class action lawsuit against the Released Parties. Employee agrees
that Employee shall not seek, accept, or be entitled to any further monetary
relief from any source whatsoever with respect to any claim that Employee has
released in this Agreement and that this Agreement shall control and is the
exclusive remedy as to any of the claims released in this Paragraph 8
Notwithstanding, Employee may accept a monetary award offered by the Securities
and Exchange Commission pursuant to Section 21F of the Securities Exchange Act
of 1934.





4

--------------------------------------------------------------------------------





9.Waiver under OWBPA. This Agreement is intended to comply with and be
enforceable under the Older Workers’ Benefit Protection Act. Accordingly,
Employee acknowledges and agrees that:


(a)
Employee has a full twenty-one (21) calendar days in which to consider this
Agreement before signing it, but may voluntarily elect to sign the Agreement
sooner;



(b)
Employee has carefully read and fully understands all of the terms of the
Agreement and has had the opportunity to consult with an attorney regarding the
effects of each and every term of this Agreement;



(c)
Employee is, through this Agreement, releasing the Released Parties from any and
all claims, including but not limited to claims of age discrimination Employee
may have against them under the Age Discrimination in Employment Act;



(d)
Employee knowingly and voluntarily agrees to all of the terms set forth in this
Agreement and was not coerced to enter into this Agreement;



(e)
Employee knowingly and voluntarily intends to be legally bound by this
Agreement;



(f)
Employee was advised and hereby is advised in writing to consult with an
attorney of Employee’s choice prior to signing this Agreement;



(g)
Employee understands that rights or claims under the Age Discrimination in
Employment Act that may arise after the Effective Date of this Agreement are not
waived;





5

--------------------------------------------------------------------------------





(h)
Employee acknowledges that the consideration given for this Agreement is in
addition to anything of value to which Employee was already entitled; and



(i)
Employee may accept this Agreement by delivering to Mark Krouse at the address
set forth below, a hand-delivered signed copy of this Agreement, or by emailing
a PDF signed copy of this Agreement to Mark Krouse. Employee has a full seven
(7) calendar days following the signing of this Agreement to revoke it, and
Employee has been and hereby is advised in writing that this Agreement will not
become effective or enforceable until the seven-day revocation period has
expired and Employee has not revoked the Agreement. Should Employee desire to
revoke Employee’s consent to this Agreement, Employee must do so in a writing
delivered to Mark Krouse at the address set forth below before the seven-day
revocation period has expired.



10.Additional Agreements by Employee.


(a)
BY AGREEING TO THE RELEASE CONTAINED IN THIS AGREEMENT EMPLOYEE HEREBY KNOWINGLY
AND VOLUNTARILY WAIVES ANY RIGHTS (KNOWN OR UNKNOWN) TO BRING OR PROSECUTE A
LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE RELEASED PARTIES WITH RESPECT TO ANY
OF THE CLAIMS DESCRIBED IN PARAGRAPH 8. Employee agrees that the release set
forth herein will bar all claims or demands of every kind, known or unknown,
referred in Paragraph 8 and further agrees that no non-governmental person,
organization, or other entity acting on Employee’s behalf has in the past or
will in the future file any lawsuit, arbitration, or proceeding asserting any
Claim that is waived or released under this Agreement. If Employee initiates,
files, or pursues a lawsuit, arbitration, or other proceeding asserting any
Claim waived or released in this Agreement: (i) Employee will pay for all costs,
including reasonable attorneys’ fees, incurred by the Released Parties in
defending against such Claim (unless such Claim is a charge with the Equal
Employment Opportunity Commission, the National Labor Relations Board, or
similar state agency); (ii) Employee gives up any right to individual damages in
connection with any administrative, arbitration, or court proceeding with
respect to Employee’s employment with and/or separation from the Company; and
(iii) if Employee is awarded money damages, Employee will assign to the Released
Parties Employee’s right and interest to all such money damages.



(b)
Employee agrees that Employee shall not solicit, encourage, assist, or
participate (directly or indirectly) in bringing any Claims or actions against
any of the Released Parties by other current or former employees, officers, or
third parties, except as compelled by subpoena or other court order or legal
process, and only after providing the Company with prior notice of any such
subpoena, order, or legal process and an opportunity to timely contest such
process.





6

--------------------------------------------------------------------------------





(c)
Employee represents, warrants, and agrees that Employee has not filed any
administrative, judicial, or other form of complaint or initiated any legal or
other proceeding against any of the Released Parties, and that Employee will not
make such a filing at any time hereafter based on any events, actions, or
omissions occurring prior to the Effective Date. Employee understands and agrees
that this Agreement will be pleaded as a full and complete defense to any such
proceeding which is or may be instituted, prosecuted or maintained by Employee,
Employee’s agents, assignees, attorneys, heirs, executors, administrators, and
anyone else claiming by or through Employee.



(d)
Employee agrees that no fact, event, circumstance, evidence or transaction,
which could now be asserted or which may hereafter be discovered, shall affect
in any manner the final, absolute and unconditional nature of the release set
forth above. Employee acknowledges that he fully understands the following
provision of Section 1542 of the California Civil Code:



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
(e)
Employee expressly and voluntarily waives each and all Claims, rights or
benefits he has or may have under Section 1542 of the California Civil Code to
the fullest extent that he may lawfully waive such Claims, rights and benefits
in connection with this Separation Agreement. Employee further acknowledges and
agrees that California Labor Code Section 206.5 is not applicable to the
resolution of this matter. That section provides in pertinent part as follows:



No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wage has been made.
11.Affirmations. In signing this Agreement, Employee hereby affirms that:


(a)
Employee has have been paid and/or has received all compensation, wages,
bonuses, commissions, overtime, and/or benefits to which Employee may be
entitled (except as set forth in this Agreement), and that no other amounts
and/or benefits are due to Employee except as specifically provided in the
Agreement. Employee affirms that Employee has been granted any leave to which
Employee was entitled under the Family and Medical Leave Act or related state or
local leave or disability accommodation laws;





7

--------------------------------------------------------------------------------





(b)
Employee is not eligible to receive payments or benefits under any other Company
and/or other Released Party’s severance pay policy, plan, practice, or
arrangement;



(c)
Employee has no known workplace injuries or occupational diseases that Employee
has not reported to the Company in writing and Employee either has been provided
or Employee has not been denied any leave requested under the Family and Medical
Leave Act or any applicable Company policy or any local, state, or federal law;



(d)
Employee has not complained of and Employee is not aware of any fraudulent
activity or any act(s) which would form the basis of a Claim of fraudulent or
illegal activity by the Company or any other Released Party that Employee has
not reported to the Company in writing. Employee also affirms that Employee has
not been retaliated against for reporting any allegations of wrongdoing by any
Released Party, including any allegations of corporate fraud. Both Parties
acknowledge that this Agreement does not limit either Party’s right, where
applicable, to file or to participate in an investigative proceeding of any
federal, state or local governmental agency. To the extent permitted by law,
Employee agrees that if such a Claim is made, Employee shall not be entitled to
recover any individual monetary relief or other individual remedies; and



(e)
Employee acknowledges and agrees that if Employee breaches the provisions of
this Agreement, the Company will have the right to seek any appropriate legal
and/or equitable remedies as a result of Employee’s breach, which may include,
but may not be limited to, injunctive relief, the return of any payments,
reimbursements or benefits Employee has received under any provision of this
Agreement, other monetary damages, and the payment of the Company’s attorneys’
fees.



12.Cooperation.


(a)
Employee agrees that he will fully cooperate with the Company in effecting an
orderly transition and in ensuring that the business of the Company is conducted
in a professional and competent manner. Employee agrees that following the
Separation Date, he shall serve as a consultant to the Company consistent with
the terms set forth in the attached Exhibit A.





8

--------------------------------------------------------------------------------





(b)
Employee agrees that Employee will cooperate with the Company, its subsidiaries,
and its affiliates with respect to matters or issues which took place or arose
during Employee’s tenure with the Company, specifically including without
limitation any attorney retained by any of them or any other representative
acting on their behalf, in connection with any pending or future internal
investigation or judicial, administrative, or regulatory matter, proceeding, or
investigation. The Parties acknowledge and agree that such cooperation may
include, but shall not be limited to, Employee being available for meetings,
interviews, statements, testimony, or the signing of affidavits, and providing
to the Company any documents or information in Employee’s possession or under
Employee’s control relating to any such litigation, regulatory matter or
investigation, provided that any such meeting, interviews, statements or
testimony do not unduly interfere with Employee’s work schedule or other
post-Company duties. The Company shall reimburse Employee for reasonable and
documented expenses in connection with Employee’s performance under this
Paragraph 12, subject to the Company’s policies on business expense
reimbursement including, without limitation, the receipt of supporting
documentation by the Company; provided, however, that Employee shall not be
entitled to any expense reimbursement for time spent testifying or otherwise
cooperating in any matter in which Employee is a defendant in the proceeding or
a named subject or target of the litigation, regulatory matter or investigation.



(c)
Employee represents and warrants that Employee has and will accurately,
completely and truthfully disclose to the Company any and all materials and
information requested, including without limitation in connection with any
pending or future internal investigation or judicial, administrative, or
regulatory matter, proceeding, or investigation involving conduct in which
Employee was involved or had knowledge in connection with Employee’s employment
with the Company. In the event of a material breach of this Paragraph 12,
Employee agrees that the Company may, in its sole discretion, elect to terminate
this Agreement and render it null and void as of the Separation Date or any time
thereafter, and that in such event, Employee shall be required to reimburse the
Company in full any payments, reimbursements or benefits Employee has received
under any provision of this Agreement.



13.Confidentiality/Non‑Disclosure. Employee agrees to make no disclosure or use
of any proprietary or confidential information, including without limitation,
data, developments, customer information, or trade secrets belonging to the
Company or learned or acquired by Employee and will take all action necessary to
preserve that confidentiality. Employee shall continue to comply with any
confidentiality agreements, provisions, and policies by which Employee has
previously agreed to abide. For purposes of emphasis and as a reminder, portions
of this Agreement set forth obligations already imposed on Employee by
agreement(s) of confidentiality, whether by acceptance of the Company policy(s)
or provision(s) on confidentiality in writing, by electronic affirmation of such
policy(s) or provision(s), or by the fact of Employee’s employment with the
Company constituting an acceptance of the confidentiality requirements in
policy(s) or provision(s) applicable to employees generally including, but not
limited to, obligations related to nondisclosure. This Agreement does not
supersede any such confidentiality agreement(s), policy(s) or provision(s), but
instead supplements the terms of all such confidentiality agreement(s),
policy(s) and provision(s).




9

--------------------------------------------------------------------------------





14.Public Statements/ Non-Disparagement. Employee shall neither cause to be made
or offered, nor make or offer any comments, remarks, statements, or opinions
regarding the Company, or any of the other Released Parties, with respect to any
of their respective past or present activities, or otherwise publish (whether in
writing or orally), including to the press, on social media sites, or website
comment sections, that could be construed as portraying the Company, or any of
the Released Parties, in an unfavorable light; provided, that nothing herein
shall or shall be deemed to prevent or impair Employee from testifying
truthfully in any legal or administrative proceeding if such testimony is
compelled or requested or otherwise complying with any subpoenas or other
judicial or governmental requests for information.


15.Severability. If any provision of this Agreement is held to be unenforceable,
Employee understands and agrees that such unenforceability shall not affect any
other provision hereof and that the remainder of the Agreement shall be
enforceable.


16.No Admission. The Parties hereto recognize that, by entering into this
Agreement, the Company does not admit, and does specifically deny, any violation
of any local, state, federal, or other law, whether regulatory, common, or
statutory. The Parties further recognize that any payment by the Company under
this Agreement is not an admission of liability, but a compromise of any and all
issues that have been or may be disputed between the Company and Employee in
connection with Employee’s employment by the Company. This Agreement is made for
the purpose of terminating any and all potential disputes between the Company
and Employee and the amounts payable to Employee hereunder are in addition to
anything of value to which Employee is already entitled.


17.Rights after Breach. Employee agrees that, in the event Employee materially
breaches any provision of this Agreement or otherwise engages in any other act
or omission that has caused or may reasonably be expected to cause injury to the
interest or business reputation of the Company, in addition to rights otherwise
set forth in this Agreement: (a) the Company shall have the right to (i) offset
or reduce or discontinue any payments, reimbursements or benefits Employee
otherwise would be entitled to receive under the provisions of this Agreement;
and (ii) demand repayment of or reimbursement for, and Employee shall
immediately repay or reimburse the Company upon demand, any or all payments,
reimbursements or benefits paid or provided to Employee under the provisions of
this Agreement; and (b) the Released Parties shall be entitled to file
counterclaims against Employee in the event of Employee’s breach of the covenant
not to sue and may recover any and all other resulting actual or consequential
damages, including reasonable attorneys’ fees and costs.




10

--------------------------------------------------------------------------------





18.Notices. Any and all notices required by this Agreement shall be either
hand-delivered or mailed, via certified mail, return receipt requested or via
nationally recognized commercial courier, addressed:


TO THE COMPANY:


Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, CA 92610
Attn: Mark Krouse
Email: mark.krouse@kaiseraluminum.com


TO EMPLOYEE:


Daniel J. Rinkenberger
2672 Pala Way
Laguna Beach, CA 92651


All notices hand-delivered or delivered via nationally recognized commercial
courier shall be deemed delivered as of the date actually delivered to the
addressee. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked.
19.Binding Release. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs, and assigns. In
the event of Employee’s death prior to the time when all payments due under the
applicable portion of this Agreement have been made, Employee’s estate shall
receive such payments not already paid to Employee in accordance with the
provisions of the applicable portion of this Agreement.


20.Assignment. Neither the Company nor Employee shall have the right to assign
this Agreement or its respective rights or interests hereunder without the prior
written consent of the other Party. Any purported assignment or transfer in
violation of this Paragraph 20 shall be null and void.


21.Counterparts. This Agreement may be signed in multiple counterparts and, when
both of the Parties have signed a counterpart hereof, it shall be a binding and
enforceable agreement as an original. This Agreement may be executed by
facsimile or e-mail signatures, and any such facsimile or e-mail signature will
be deemed valid as an original signature.


22.Amendment or Modification. This Agreement may not be amended or modified
except by a writing signed by all Parties hereto.


23.Governing Law, Enforcement and Arbitration.


(a)
This Agreement shall be governed by and construed in accordance with the laws of
the State of California applicable to agreements made and to be wholly performed
within that State, without regard to its conflict of laws provisions. Employee
and the Company agree that, except for any claim that is non-arbitrable under
applicable law, final and binding arbitration shall be the exclusive forum for
any dispute or controversy between them, including, without limitation, disputes
arising under or in connection with this Agreement, Employee’s employment with,
and/or separation from, the Company; provided, however, that the Company shall
be entitled to commence an action in any court of competent jurisdiction for
injunctive relief in connection with any alleged actual or threatened violation
of any provision of Paragraphs 13 or 14. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
such judgment or seeking injunctive relief with regard to Paragraphs 13 or 14,
the Company and Employee hereby consent to the jurisdiction of the courts
located in Orange County, California; provided, that damages for any alleged
violation of Paragraphs 13 or 14, as well as any claim, counterclaim or
cross-claim brought by Employee or any third-party in response to, or in
connection with any court action commenced by the Company seeking said
injunctive relief shall remain exclusively subject to final and binding
arbitration as provided for herein. The Company and Employee hereby waive, to
the fullest extent permitted by applicable law, any objection which either may
now or hereafter have to such jurisdiction, venue, and any defense of
inconvenient forum.  Thus, except for the claims carved out above, this
Agreement includes all common-law and statutory claims (whether arising under
federal state or local law), including, but not limited to, any



11

--------------------------------------------------------------------------------





claim for breach of contract, fraud, fraud in the inducement, unpaid wages,
wrongful termination, and gender, age, national origin, sexual orientation,
marital status, disability, or any other protected status.


(b)
Any arbitration under this Agreement shall be filed exclusively with American
Arbitration Association (“AAA”) in Orange County, California before three
arbitrators, in accordance with the AAA’s Employment Arbitration Rules in effect
at the time of submission to arbitration. Each Party will select one arbitrator
for the panel, and those two selected arbitrators shall together select the
third arbitrator for the panel. The arbitrators shall not know which Party
selected them. The Company and Employee hereby agree that a judgment upon an
award rendered by the arbitrators may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.  The Company shall pay
all costs uniquely attributable to arbitration, including the administrative
fees and costs of the arbitrators.  Each Party shall pay its own costs and
attorney fees, if any, unless the arbitrators rule otherwise.  Employee
understands that Employee is giving up no substantive rights, and this Agreement
simply governs forum.





12

--------------------------------------------------------------------------------





(c)
BY SIGNING THIS AGREEMENT, EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT THE RIGHT
TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND VOLUNTARILY
WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THE ARBITRATION
PROVISIONS SET FORTH IN THIS PARAGRAPH 23.



24.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties hereto with respect to the subject matter hereof
and no representations, oral or written, are being relied upon by either Party
in executing this Agreement other than the express representations of this
Agreement. This Agreement supersedes any prior understanding, agreement or
undertakings between the Parties, subject to the provisions of Paragraph 13.


25.Drafting. This Agreement shall not be construed either for or against the
Company or Employee, by reason of the Party drafting its provisions.


26.No Waiver for Failure to Enforce. The failure by any Party to this Agreement
to enforce at any time, or for any period of time, any one or more of the terms
or conditions of this Agreement shall not be a waiver of such terms or
conditions of this Agreement or of such Party’s right thereafter to enforce each
and every term and condition of this Agreement.    


27.Acknowledgment.


(a)
By executing this Agreement, Employee acknowledges that (i) Employee has been
advised by the Company pursuant to this Agreement to consult with an attorney
regarding the terms of this Agreement; (ii) Employee has consulted with an
attorney or, in the alternative, waives Employee’s right to do so, regarding the
terms of this Agreement; (iii) without limitation of the reach of the
integration clause of Paragraph 24, any and all questions regarding the terms of
this Agreement have been asked and answered to Employee’s complete satisfaction;
(iv) Employee has read this Agreement; (v) the consideration provided for herein
is good and valuable; and (vi) Employee is entering into this Agreement
voluntarily, of Employee’s own free will, and without any coercion, undue
influence, threat or intimidation of any kind or type whatsoever.



(b)
Employee hereby acknowledges and confirms that Employee has read all of this
Agreement and hereby freely and voluntarily assents to all the terms and
conditions in this Agreement, and signs the same as Employee’s own free act with
the full intent of accepting the benefits contemplated hereby in return for
releasing the Released Parties (as defined above) from all Claims.



[Signature Page Follows]






13

--------------------------------------------------------------------------------





Accepted and Agreed:
 
Accepted and Agreed:
 
 
 
 
 
Kaiser Aluminum Corporation
 
Daniel J. Rinkenberger
 
 
 
 
 
By:
/s/ Mark Krouse
 
/s/ Daniel J. Rinkenberger
Name:
Mark Krouse
 
Employee Signature
Title:
VP - Human Resources
 
 
 
 
 
 
 
 
February 25, 2019
 
February 23, 2019
Date of Signature
 
Date of Signature
 
 
 
 
 







    






14

--------------------------------------------------------------------------------






Exhibit A


CONSULTING AGREEMENT


This Consulting Agreement (the “Consulting Agreement”) is made effective as of
the Effective Date (as defined in the Separation Agreement and General Release
(as defined below)) by and between Kaiser Aluminum Corporation (“Company”) and
[insert name of LLC] (“Consultant”) (each individually a “Party” and together,
the “Parties”), and is intended to be interpreted in conjunction with the
Separation Agreement and General Release between the Company and Consultant
(“Separation and Release Agreement”).


WHEREAS, the Company and Consultant desire to establish the consulting
relationship set forth herein because of Consultant’s unique knowledge and
expertise and because the Company is desirous of obtaining Consultant’s
Services, as defined herein, and Consultant is desirous of performing same.


NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1.Engagement as Consultant. The Company hereby engages Consultant to perform the
Services during the Term of this Consulting Agreement, and Consultant accepts
such engagement, upon the terms and conditions set forth herein.


2.Term. The term of this Consulting Agreement shall commence on the Effective
Date and continue for a period of twelve (12) months thereafter unless sooner
terminated as provided herein or extended as agreed to in writing by the Parties
(“Term”).


3.Compensation. During the Term of this Consulting Agreement, Consultant will be
compensated for Services (as defined below) provided hereunder at the rate of
$25,000 per month for which Consultant agrees to provide up to 100 hours of
Services per month. Such fees will be paid monthly in arrears and will be
prorated for partial months of Services. In addition, the Company shall
reimburse Consultant for reasonable and necessary expenses incurred by
Consultant in the performance of the Services, including, but not limited to,
meals, beverages and lodging expenses incurred in connection with any travel
required under this Consulting Agreement, but only to the extent such travel is
in accordance with the Company’s policy and approved by the Company, in writing,
prior to the expenses being incurred. All expense submissions shall be submitted
on the invoices within one month of the referenced expenses being incurred. Such
invoices for expenses must set out adequate and complete details of the business
purposes of the expenses incurred. The Company will pay amounts owed under the
expense submissions within one month of receipt.


4.Services. During the Term of this Consulting Agreement, Consultant shall
perform independent consulting services (“Services”) for the Company which shall
include, but not be limited to, services related to the financial, accounting,
financial reporting, risk management and IT tasks and responsibilities
previously managed by Daniel J. Rinkenberger and any other matters within
Consultant’s knowledge for which the Company may request information, or meeting
with such representatives as the Company may designate. The coordination of
Services will be arranged through the Company’s Chief Executive Officer,
President and Chief Operating Officer, Chief Financial Officer or Chief
Accounting Officer. Consultant shall provide Services only as needed and when
reasonably requested by one of the foregoing officers of the Company.




1

--------------------------------------------------------------------------------





5.Independent Contractor. In the performance of Services, Consultant shall act
solely as an independent contractor, and Consultant’s employees shall not be
considered officers, executives, or employees of the Company or any of its
subsidiaries and shall not be eligible to participate as employees in any
employee benefit plans provided to employees of the Company or any of its
subsidiaries. Consultant shall be free to exercise Consultant’s own judgment as
to the manner and method of providing Services for the Company, subject to
applicable laws and requirements reasonably imposed by the Company. Consultant
shall not have the right or authority, and shall not attempt, to enter into any
contract, commitment, or agreement, or incur any debt or liability, of any
nature, in the name of or on behalf of the Company or any of its subsidiaries.
Consultant acknowledges and agrees that as an independent contractor, Consultant
will be required, during the term of this Consulting Agreement, to pay any
applicable taxes and social security contributions on the fees paid to
Consultant hereunder. Consultant shall indemnify, hold harmless and defend the
Company for all tax, social security contributions and other liabilities
(including, without limitation, reasonable fees and expenses of attorneys and
other professionals) arising out of or relating to Consultant’s failure to
report and pay all income taxes or other taxes due and/or social security
contributions on taxable amounts paid to or on behalf of Consultant by the
Company or any of its subsidiaries.


6.Protection of the Company’s Interests. Contemporaneous with the execution of
this Consulting Agreement or shortly thereafter, and in any event prior to the
termination of Services set forth in this Consulting Agreement, the Company
and/or one of its subsidiaries will provide Consultant with: Confidential
Information (as defined below) of the Company and/or one of its subsidiaries, in
addition to any Confidential Information of which Consultant may already be
aware; and the opportunity to develop goodwill or establish rapport with
customers and/or employees of the Company or its subsidiaries. In consideration
for receiving such additional information and opportunities, Consultant agrees
to abide by the terms included in this Paragraph which Consultant acknowledges
and agrees are necessary to protect the Company and its subsidiaries and/or the
Company’s and its subsidiaries’ interests and are reasonable as to both scope
and duration. The activities described in this Paragraph and subsections shall
be prohibited regardless of whether performed for Consultant’s own account or
for the account of any other individual, partnership, firm, corporation, or
other business organization other than the Company and/or its subsidiaries. This
Paragraph and subsections shall not be construed to limit any other rights the
Company and/or its subsidiaries may have by statute or under the common law of
any applicable jurisdiction.


7.Nonsolicitation. Consultant agrees that during the Term of this Consulting
Agreement and for a period of twelve months thereafter, Consultant shall not,
whether for his own account or for the account of any other individual,
partnership, firm, corporation, or other business organization attempt to or
otherwise influence, persuade or induce, or assist any other person or entity in
so influencing, persuading or inducing, any employee of the Company and/or its
subsidiaries with whom Consultant worked or about whom Consultant obtained
Confidential Information in the one-year period immediately preceding
Consultant’s termination of his employment relationship with the Company or
during the Term of this Consulting Agreement, to give up his or her employment
with the Company and/or its subsidiaries, and shall not directly or indirectly
solicit any such employee for employment elsewhere.


2

--------------------------------------------------------------------------------





8.Maintenance of Secrecy of Confidential Information.


(a)“Confidential Information” shall mean any information not previously
disclosed to the public or to the trade by the Company and/or its subsidiaries
with respect to the Company or its subsidiaries and/or Company’s or its
subsidiaries’ products, facilities, and methods, trade secrets and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, financial information (including the
revenues, costs or profits associated with any of the products of the Company
and/or its subsidiaries), business plans, prospects, opportunities, performance
evaluations, performance capabilities, or salary/benefits information.
Confidential Information includes any such information that Consultant may have
or may originate, learn, have access to, or obtain, whether in tangible form or
memorized. Confidential Information does not, however, include, and there shall
be no obligation hereunder with respect to, information that (a) is generally
available to the public or (b) becomes generally available to the public other
than as a result of a disclosure by Consultant in violation of this Agreement.


(b)Consultant understands and acknowledges that as a result of Services provided
pursuant to this Consulting Agreement, Consultant will receive Confidential
Information prior to the termination of those Services. Consultant understands
and acknowledges that disclosure of any such Confidential Information could
cause the Company and/or its subsidiaries substantial losses and damages which
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, Consultant covenants and agrees that he will not, at any
time directly or indirectly disclose to any person or entity any Confidential
Information that Consultant learns or has learned by reason of his association
with the Company and/or its subsidiaries, whether through Consultant’s
employment or providing Services under this Consulting Agreement. Consultant
confirms that all Confidential Information is and shall remain the exclusive
property of the Company. All business records, papers and documents kept or made
by Consultant relating to the business of the Company and its subsidiaries shall
be and remain the property of the Company and/or its subsidiaries. Consultant
shall not retain copies of any such materials, records, papers or documents,
whether in a written, printed, or electronic format unless necessary in order to
comply with applicable law.


(c)Consultant understands that nothing in this Consulting Agreement is intended
to interfere with or discourage the disclosure of a suspected violation of the
law to any governmental entity, or to discourage Consultant from participating
in an investigation by a governmental entity regarding a suspected violation of
the law.


3

--------------------------------------------------------------------------------





(d)The U.S. Defend Trade Secrets Act of 2016 (the “DTSA”) provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (x) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (y) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, the DTSA provides that an individual who files a
lawsuit for retaliation for reporting a suspected violation of law may disclose
the trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


9.Assignment of Developments.


(a)All Developments (as defined below) that were at any time made, conceived, or
suggested by Consultant, whether acting alone or in conjunction with others,
during or as a result of Consultant’s Services with the Company and/or its
subsidiaries, shall be the sole and absolute property of the Company and its
subsidiaries, free of any reserved or other rights of any kind on Consultant’s
part. Consultant acknowledges and confirms that if such Developments are or have
been made, conceived or suggested by Consultant as a result of Services then
Consultant will comply with an affirmative obligation to make prompt and full
disclosure of any such Developments to the Company and/or its subsidiaries.
Also, at the Company’s cost and expense, Consultant shall do all acts and things
(including, among others, the execution and delivery under oath of patent and
copyright applications and instruments of assignment) deemed by the Company
and/or its subsidiaries to be necessary or desirable at any time in order to
effect the full assignment to the Company and/or its subsidiaries of
Consultant’s right and title, if any, to such Developments.


(b)“Developments” shall mean all data, discoveries, findings, reports, designs,
inventions, know how, show how, conceptions, improvements, methods, processes,
formulae, creations, practices, techniques, developments, programs, software,
works of authorship, and ideas, whether or not patentable, all Intellectual
Property (as defined below) and moral rights therein, and all tangible
embodiments of the foregoing, relating to the activities of the Company and/or
its subsidiaries of which Consultant is as of the Effective Date of this
Consulting Agreement aware of or which Consultant becomes aware of at any time
during the Term of this Consulting Agreement, but excluding any Development for
which no equipment, supplies, facilities or Confidential Information of the
Company and/or its subsidiaries was used and which was developed entirely on
Consultant’s own time, unless (a) the Development relates directly to the
business of the Company and/or its subsidiaries, (b) the Development relates to
actual or demonstrably anticipated research or development of the Company and/or
its subsidiaries, or (c) the Development results from or relates to any work
performed by Consultant for the Company and/or its subsidiaries.




4

--------------------------------------------------------------------------------





(c)“Intellectual Property” shall mean rights in, to and under intellectual and
industrial property in any jurisdiction, including without limitation patents,
patent applications, copyrights, trademarks, service marks, trade dress or other
identifiers of source or goodwill, trade secrets, rights in data, rights in
publicity and endorsement, other property rights in intangible property, and any
and all other proprietary information.    


10.Return of Property. Except as otherwise agreed in writing by the Company, no
later than the termination of this Consulting Agreement, Consultant shall return
to the Company all property of the Company and/or its subsidiaries then in the
possession of Consultant.


11.Indemnification. Consultant shall protect, defend, indemnify, save and hold
harmless the Company and/or its subsidiaries and their agents, directors,
officers, shareholders, employees, representatives, successors, and assigns,
from any and all direct or indirect costs, damages, losses, obligations,
lawsuits, claims, liabilities, fines, or penalties (whether or not ultimately
defeated) in connection with, arising out of, relating to, incidental to, or
resulting from any negligent or act or omission or willful misconduct by
Consultant while performing Services for the Company pursuant to this Consulting
Agreement, including in each instance, but not limited to, all costs and
expenses of investigations of and defenses against any claim at any time arising
and any final judgments, compromises, settlements, court costs and attorneys’
fees, whether foreseen or unforeseen (including all such expenses, court costs,
and attorneys’ fees incurred in the enforcement of the Company and/or Company’s
rights hereunder). After it is determined by the Company and/or its subsidiaries
that an act, omission, or breach has occurred which shall give rise to a claim
for indemnification hereunder, written notice thereof shall be dispatched to
Consultant and Consultant will fully cooperate as requested in any investigation
or defense subject to this indemnification provision. Notwithstanding the
foregoing, Consultant has no obligation to provide any protection, defense,
indemnification or insurance, and is not required to hold harmless, the Company
and/or its subsidiaries and/or their agents, directors, officers, shareholders,
employees, representatives, successors, and assigns, from any costs, damages,
losses, obligations, lawsuits, claims, liabilities, fines, or penalties (whether
or not ultimately defeated) arising out of negligence or willful misconduct on
the part of the Company and/or its subsidiaries or their agents, directors,
officers, shareholders, employees, representatives, successors, and/or assigns.
Consultant shall not employ any other personnel, employees, agents, independent
contractors, or other agents or representatives in support of Consultant’s
Services to be provided hereunder.


12.Termination. This Consulting Agreement may be terminated by Consultant upon
not less than thirty (30) days prior written notice to the Company. In addition,
this Consulting Agreement shall terminate upon the death or disability of Daniel
J. Rinkenberger. The Consultant and the Company may each also terminate this
Agreement upon not less than ten (10) days prior written notice in the event of
any breach of this Consulting Agreement by one party to this Consulting
Agreement that remains uncured thirty (30) days after receipt of written notice
of such breach from the from the other party to this Consulting Agreement
alleging a default.


13.Amendment or Modification. This Consulting Agreement may not be amended or
modified except by a writing signed by all Parties hereto.




5

--------------------------------------------------------------------------------





14.Binding Agreement. This Consulting Agreement shall be binding upon and inure
to the benefit of Consultant’s assigns, heirs, executors, and administrators and
to the predecessors, successors, and assigns of the Company and/or its
subsidiaries, to the extent permitted by applicable law.


15.Interpretation. Each provision of this Consulting Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Consulting Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Consulting Agreement.    


16.Waiver. A party’s failure to complain of breach or non-compliance, or to
otherwise enforce any provision of this Consulting Agreement shall not be
construed as, constitute, or operate as a waiver of any rights that party may
have under this Consulting Agreement.


17.Multiple Counterparts. This Consulting Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original.


18.Governing Law. This Consulting Agreement shall be exclusively interpreted and
enforced in accordance with the laws of the State of California, excluding any
reference to conflict of law principles. Exclusive venue of any dispute arising
from or related to this Consulting Agreement or Consultant’s Services for the
Company and/or its subsidiaries shall lie in Orange County, California.


19.Arbitration.


(a)Except for the Company’s and/or its subsidiaries’ rights to injunctive
remedies as set forth in this Consulting Agreement and the Separation and
Release Agreement, the Parties agree that in the event of any dispute or
disagreement arising out of or relating to the duties and responsibilities
arising under this Consulting Agreement, the Parties will resolve such dispute
in accordance with the arbitration procedures outlined in Paragraph 23 of the
Separation and Release Agreement.


(b)BY SIGNING THIS AGREEMENT, CONSULTANT AND THE COMPANY ACKNOWLEDGE THAT THE
RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THE
ARBITRATION PROVISIONS SET FORTH IN THIS PARAGRAPH 19.


20.Entire Agreement. Except for the Separation and Release Agreement between
Daniel J. Rinkenberger and the Company to which this is an exhibit, this
Consulting Agreement contains all agreements of any kind or nature (oral or
written) between the Parties and all prior or contemporaneous promises,
representations, agreements, or understandings are expressly merged herein and
superseded hereby.


6

--------------------------------------------------------------------------------





21.Notice. Any and all notices under this Consulting Agreement shall be sent in
accordance with Paragraph 19 of the Separation and Release Agreement.


[Signature Page Follows]


7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement as of
the day and year first shown above.
Kaiser Aluminum Corporation
 
[Insert Name of LLC]
 
 
 
 
 
By:
 
 
 
Name:
 
 
Employee Signature
Title:
 
 
 
 
 
 
 
 
 
 
 
 
Date of Signature
 
Date of Signature
 
 
 
 
 







8